IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-14-00200-CR

                             EX PARTE FREDERICK BURRELL


                                        Original Proceeding


                                 MEMORANDUM OPINION

        In this original proceeding,1 Frederick Burrell seeks pretrial habeas corpus relief

for the alleged delays in his five pending criminal cases and for his previous attorney’s

alleged misconduct.

        Courts of appeals do not have original habeas corpus jurisdiction in criminal law

matters. Ex parte Hearon, 3 S.W.3d 650 (Tex. App.—Waco 1999, orig. proceeding) (citing

Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999, no pet.); and Sanders

v. State, 771 S.W.2d 645, 650 (Tex. App.—El Paso 1989, pet. ref’d)); Ex parte Hawkins, 885
S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding); see also Ex parte Graves, 271
S.W.3d 801, 807 (Tex. App.—Waco 2008, pet. ref’d) (“But a speedy-trial claim is not



1
  The petition lacks proper proof of service. A copy of all documents presented to the Court must be
served on all parties (i.e., the trial court judge and the district attorney) and must contain proof of service.
TEX. R. APP. P. 9.5, 52.2. The petition also lacks most of the contents required by Rule 52. Id. 52.3, 52.7. To
expedite this matter, we implement Rule of Appellate Procedure 2 to suspend these requirements. Id. 2.
cognizable on a pretrial writ of habeas corpus. ‘[A]n applicant may not use a pretrial

writ to assert his or her constitutional rights to a speedy trial. …’”).

        Accordingly, we dismiss Burrell’s petition for writ of habeas corpus for lack of

jurisdiction.



                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed July 17, 2014
Do not publish
[OT06]




Ex parte Burrell                                                                  Page 2